Citation Nr: 1316521	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  08-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left hip disorder. 

4.  Entitlement to service connection for a right hip disorder. 

5.  Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is also the appellant, had active service from June 1986 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  The Veteran has since relocated to the jurisdiction of the RO in Anchorage, Alaska.

The Veteran had requested a video conference hearing before a Veterans Law Judge (VLJ) of the Board.  His hearing was scheduled for March 2010, but he failed to appear for the proceeding and has not provided an explanation for his absence or requested to reschedule the hearing.  As such, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2012). 

In April 2010, the Board denied service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, and substance abuse.  The Board then remanded the remaining claims, service connection for left knee, right knee, left hip, right hip, and a lumbar spine disorders to the RO via the Appeals Management Center (AMC) in Washington, DC for further development and consideration.  The requested development was completed, but in the process of obtaining the directed medical opinion, the Veteran's service treatment records were disassociated from the claims file and lost.  Recognizing this fact, the Board once again remanded the Veteran's claim in August 2012 to attempt to locate the records.  The directed searches were undertaken without any success and the Veteran was subsequently notified of the unavailability of the service treatment records as required, and asked to provide any service treatment records in his possession.  As such, the directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that the Osgood-Schlatter Disease of the left and right knees existed prior to the Veteran's entrance into service. 

2.  The evidence clearly and unmistakably shows that the Veteran's pre-existing  Osgood-Schlatter Disease was not permanently aggravated in either knee by the Veteran's military service.

3.  The weight of the evidence is against a finding that a current right hip disorder either began during or was otherwise caused by the Veteran's military service, or is secondary to any service connected disability. 

4.  The weight of the evidence is against a finding that a current left hip disorder either began during or was otherwise caused by the Veteran's military service, or is secondary to any service connected disability. 

5.  The weight of the evidence is against a finding that a current back disability either began during or was otherwise caused by the Veteran's military service, or is secondary to any service connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder, to include on the basis of aggravation, have not been met.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.304, 3.306(a) (2012).

2.  The criteria for service connection for a right knee disorder, to include on the basis of aggravation, have not been met.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(a) (2012).

3.  A current left hip disorder was not incurred in or aggravated by service nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

4.  A current right hip disorder was not incurred in or aggravated by service nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

5.  A current back disorder was not incurred in or aggravated by service nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§  3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

In June 2007, August 2012, and February 2013 letters, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

Although some of the notice letters were not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured any error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and been given ample time to respond, the RO has also readjudicated the case by way of a supplemental statement of the case issued after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the Veteran and his representative have presented argument which shows they are aware of what is needed to substantiate the claims; and neither has alleged that the Veteran has been in any ways prejudiced by any notice error.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal because any error in the notice did not affect the essential fairness of the adjudication.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits).

VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records were obtained and made part of the Veteran's claims file at some point during the course of his appeal, as evidenced by the January 2012 VA examiner's reference to service treatment records and by the Board's notations of inservice findings in prior remands.  Unfortunately, through no fault of the Veteran, the service treatment records were lost.  In August 2012, the Board remanded the Veteran's claim in an attempt to locate the missing treatment records, but the efforts were unsuccessful.  In February 2013, a Formal Finding of Unavailability of Service Treatment Records was made with specific detail being noted as to what steps were taken to obtain these records, including the notation that the Veteran was contacted by way of letter earlier that month notifying him that the records were not available and giving him the opportunity to submit any service treatment records in his possession.  The Veteran did not respond to this request.

In cases such as this in which service treatment records are missing, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Generally, when claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

Here, the Veteran's service treatment records were actually lost in course of tying to help him substantiate his claim.  Fortunately, there is some indication as to what the service treatment records contained with regard to the issues on appeal, as the service treatment records were available to the VA examiner and were previously reviewed by the Board.  Nevertheless, the Board will endeavor to fully explain its findings and the reasons for them.
 
The Veteran's VA treatment records have also been obtained and he has not reported receiving any private treatment.  The Veteran was also scheduled to testify at a hearing before the Board, but he failed to report to the hearing. 

The Veteran was also afforded a VA knee examination in January 2012.  The VA examiner provided the requested opinions and detailed rationale to support those opinions.  The Board finds that the actions taken by the RO/AMC in conjunction with Board's remand comply with the requested directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Moreover, neither the Veteran nor his representative has in any way questioned the adequacy of either the examination or the examiner's opinions.

While a VA medical opinion was not provided in this case with regard to the etiology of the Veteran's hips and back, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the Veteran's own assertion, that a current hip or back disability either began during or was otherwise caused by his military service; and it is not even clear that the Veteran is alleging direct service connection for either condition as the foundation of his claim is that his knee disabilities aggravated his back and hips.  However, as will be discussed, the Veteran's knee disabilities are not service connected, and therefore even if the knee disabilities did cause hip and/or back problems, such would not be eligible for service connection on a secondary basis.  As such, the Veteran's statements alone are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions at issue are not a "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the non-chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  However, the Veteran has not been service connected for any disabilities, and thus secondary service connection is not available.

Left and Right Knee

As noted above, a significant portion of the Veteran's service treatment records are no longer available for review.  However, the Board does note that the missing treatment records were available at one point during the course as evidenced by references to them in the prior Board remands and in the January 2012 VA examination report.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1131, 1132; 38 C.F.R. § 3.304(b). 

In its April 2010 remand, the Board noted that the Veteran's enlistment physical in October 1985 found no abnormalities in either knee.  As such, the presumption of soundness attaches to the Veteran's claim.

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1132, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Given that the Board has determined that the presumption of soundness attaches, the next determination that must be made is whether the evidence clearly and unmistakably shows that the Veteran had a knee disability which existed prior to service.  In this case, the Board concludes that it does.

In the Board remand and in the examination report, it was noted that service treatment records show that the Veteran was seen for complaints of bilateral knee pain on three separate occasions during service: July 1986, November 1986, and January 1988.  The Veteran was diagnosed with bilateral prominent tibial tuberosities and Osgood-Schlatter Disease.  In these treatment records, it was indicated that these disabilities had pre-existed the Veteran's military service.  

However, the Veteran disagrees with such a conclusion, contends that he had never experienced any knee problems prior to service and that his current knee problems are the result of him striking his left knee during training.  

As noted, the medical officer who examined the Veteran during service opined that his knee disabilities had pre-existed his military service.

The Board also remanded the Veteran's claim to obtain a medical opinion on the subject.  In January 2012, a VA examiner indicated that the claims folder had been reviewed (and from a reading of the examination report, this included a review of the Veteran's service treatment records).  The examiner observed that in a July 25, 1986 note the Veteran stated that he was asymptomatic for 2.5 years and diagnosed Osgood-Schlatter Disease.  The examiner also noted that in a January 20, 1988, note, a history of pain for "10 months" with a past history of similar knee pain in HS (high school) was reported.  

VA treatment records associated with the claims folder reveal that the Veteran was first seen by VA for complaints of left knee pain in July 2007.  Following examination, a diagnosis of old Osgood-Schlatter Disease of the left knee, asymptomatic, was rendered.  

As noted above, the Veteran was afforded a VA examination in January 2012 to determine the etiology of any current knee disorder and its relationship, if any, to his period of service.  In addition to citing to the above records, the examiner also noted the Veteran's report that he bumped his left knee during Army training, after which the knee hurt for a few weeks before the pain dissipated and went away.  The Veteran was diagnosed with old Osgood-Schlatter disease with minimally tender anterior tibia tubercle.  

Following a comprehensive examination of the Veteran and a thorough review of the claims folder, the examiner rendered a diagnosis of Osgood-Schlatter apophysitis.  The examiner indicated that this was less likely than not incurred in or caused by a claimed inservice injury, event, or illness.  The examiner further opined that the Veteran's Osgood-Schlatter disease clearly and unmistakably existed prior to service.  

The examiner explained that Osgood-Schlatter was typically seen in boys 13-14 years old, and resulted in bony enlargement of the anterior tibia, which the Veteran had in both knees.  The examiner explained that chronic symptoms of pain with activity may continue into adult life.

This opinion is highly probative in that it is well-reasoned, based on current medical knowledge, and grounded in the facts that are specific to the Veteran's case.  Moreover, the examiner's conclusion has not been questioned by any competent evidence on the subject.  As such, this opinion is entitled to great weight.  

The Veteran, as a lay person, is competent to report what comes to him through his senses, and he is therefore able to competently report symptoms such as knee pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular knee disability, as this is not something that he readily perceivable, but rather requires knowledge of the internal workings and pathology of a joint.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Here, the service treatment records suggest that the Veteran's Osgood-Schlatter disease existed prior to service, and the VA examiner, in an uncontradicted medical opinion, concluded that the evidence of record clearly and unmistakably showed that the Veteran's Osgood-Schlatter disease existed prior to service.  As such, the Board concludes that the evidence of record clearly and unmistakably establishes the fact that the Veteran's Osgood-Schlatter disease existed prior to service.
As noted, the Veteran's enlistment examination did not disclose a pre-existing disability of knee problems, and he was therefore presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  However, the evidence has established that the Veteran's Osgood-Schlatter disease in his knees clearly and unmistakably existed prior to service.  Thus, the issue on appeal becomes whether it is clear and unmistakable that the Veteran's pre-existing Osgood-Schlatter Disease was not aggravated during service.  38 U.S.C.A. § 1111.  

As noted, the Veteran's service treatment records did show knee treatment being administered on three occasions during service; and a preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  However, temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).
 
Here, the VA examiner addressed the question of aggravation.  Following a thorough examination of the Veteran and a comprehensive review of the claims folder, the examiner opined that the Veteran's Osgood-Schlatter disease was clearly and unmistakably not aggravated beyond its natural progression by any in-service injury, event, or illness.  The examiner acknowledged the Veteran's in-service knee treatment, as well as his report of bumping his left knee.  However, the examiner noted that the left knee pain had resolved within several weeks.  When rendering this opinion and providing rationale to support it, there was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds the November 2012 VA examiner's opinion to be highly probative evidence and entitled to great weight.  Additionally, the examiner's opinion is not contradicted by any medical evidence.  It is therefore found to be the most probative evidence of record.

While the Veteran has expressed his belief that he currently had knee problems which were the result of his period of service, either by way of in-service injuries or by way of aggravation of his pre-existing Osgood-Schlatter disease, he is not medically qualified to render an opinion as to whether any current knee disorder, namely Osgood-Schlatter apophysitis, was permanently aggravated by his military service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value. 

As described, the evidence of record shows clearly and unmistakably shows that the Veteran had a bilateral knee disability which existed prior to service, and the evidence clearly and unmistakably establishes that the pre-existing knee disabilities, while temporarily symptomatic, were not permanently aggravated by the Veteran's military service.  As such, the presumption of soundness has been rebutted and the Veteran's claim is denied.


Left and Right Hips

As to the issue of service connection for left and right hip disorders as secondary to right and left knee disorders, as service connection for left and right knee disorders has been denied above, the Veteran's claim of secondary service connection, to include by way of aggravation, for left and right hip disorders must also be denied.  The Board notes that this has been the Veteran's primary contention throughout the course of the appeal.  

As it relates to the claim of service connection for right and left hip disorders on a direct basis, the Board notes that while the Veteran's service treatment records are not available for review, the Veteran has not provided any statements in support of his claim that any currently claimed hip disorder started in service.  There have also been no treatment records associated with the claims folder demonstrating the development of a hip disorder in close proximity to the Veteran's separation from service.  Treatment records associated with the claims folder reveal that in a July 2007 treatment record, the Veteran was noted to have sustained a fractured right hip in a recent motor vehicle accident.  That is, no medical complaints of any hip problems were voiced for nearly a decade after the Veteran separated from service.

It is also noted that the Veteran did not file a claim with VA for any hip problems for a number of years after service.  Yet, the Veteran was clearly aware of the VA disability system, as he filed a claim for dental benefits in 1988, just months after separating from service, and sought dental treatment.  This fact also weighs against the Veteran's claim, as it is believed that if he had been experiencing hip problems at separation he would have also filed a claim for service connection or at the very least sought treatment at that time.
 
For the above reasons, inservice injury or disease or aggravation during service has not here been established, either through the clinical evidence of record or by the statements from the Veteran.  

As to the Veteran's belief that he currently has right and left hip disorders related to service, if that is what he is indeed claiming, the question of causation extends beyond an immediately observable cause-and-effect relationship, and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of any current hip disorder to his period of service.  Moreover, there are many complex factors/contributors to hip disorders, such as age, heredity or congenital disorders, or other factors which may cause hip pain not necessarily related to the hip, which the Veteran also does not have the requisite training to address.  

The Veteran has also been notified of the necessity to provide a medical nexus between any claimed hip disorder and service, but has not provided such a nexus.  Moreover, there have been no post-service treatment records associated with the claims folder which demonstrate any evidence of a relationship between any claimed hip disorder and any period of active service. 

In sum, the preponderance of the evidence weighs against a finding that any current right or left hip disorder is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

Back

As to the issue of service connection for a back disorder, as secondary to right and left knee disorders, as service connection for left and right knee disorders has been denied above, the Veteran's claim of secondary service connection, to include by way of aggravation, for a back disorder must also be denied.  The Board notes that this has been the Veteran's primary contention throughout the course of the appeal.  

As it relates to the claim of service connection for a back disorder on a direct basis, the Board notes that while the Veteran's service treatment records are not available for review, the Veteran has not provided any statements in support of his claim that any currently claimed back disorder started in service.  There have also been no treatment records associated with the claims folder demonstrating the development of a back disorder in close proximity to the Veteran's separation from service.  Treatment records associated with the claims folder reveal beginning in 2007, following a motor vehicle accident, the Veteran was found to have a fracture of L3.  

For the above reasons, inservice injury or disease or aggravation during service has not here been established, either through the clinical evidence of record or by the statements from the Veteran.  

Moreover, at a VA examination in January 2012, the Veteran explained that around 1998, at age 30, he began to fall apart physically, and began to experience back pain.  However, this statement places the onset of back pain approximately a decade after he separated from service; a factor which weighs against the conclusion that his back disability either began during or was otherwise caused by his military service.  

As to the Veteran's belief that he currently has back disorder related to service, if that is what he is claiming, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have the requisite training or expertise to render an opinion as to the etiology of any current back disorder to his period of service.  Moreover, there are many complex factors/contributors to back disorders, such as age, heredity or congenital disorders, or other factors which may cause back pain not necessarily related to the back, which the Veteran also does not have the requisite training to address.  

The Veteran has also been notified of the necessity to provide a medical nexus between any claimed back disorder and service, but has not provided such a nexus.  Moreover, there have been no post-service treatment records associated with the claims folder which demonstrate any evidence of a relationship between any claimed back disorder and any period of active service. 

It is also noted that the Veteran did not file a claim with VA for any back problems for a number of years after service.  Yet, as noted above, the Veteran was clearly aware of the VA disability system, as he filed a claim for dental benefits in 1988, just months after separating from service, and sought dental treatment.  This fact also weighs against the Veteran's claim, as it is believed that if he had been experiencing back problems at separation he would have also filed a claim for service connection or at the very least sought treatment at that time.

In sum, the preponderance of the evidence weighs against a finding that any current back disorder is related to the Veteran's period of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).


ORDER

Service connection for a left knee disorder is denied. 

Service connection for a right knee disorder is denied. 

Service connection for a left hip disorder is denied.

Service connection for a right hip disorder is denied. 

Service connection for a lumbar spine disorder is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


